Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claim 3 is objected to because of the following informalities:  the “the first and second hybrid fin” should be “the first and second hybrid [[fin]] fins”.
  
Claim 9 is objected to because of the following informalities:  the “the first and second hybrid fin” should be “the first and second hybrid [[fin]] fins”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 20200168606).

Regarding claim 1. Fig 16 (see also annotated figure) of Chan discloses A semiconductor device, comprising: 
a first epitaxial source/drain feature (112sd region of center 50) having: 
a first cut surface (see ‘first cut’ surface; see also Fig 12 for cut surface); 

    PNG
    media_image1.png
    241
    805
    media_image1.png
    Greyscale
a first facet surface (see ‘facet surface’ surface) connected to the first cut surface; 
a second cut surface (see ‘second cut’ surface; see also Fig 12 for cut surface) opposing the first cut surface; and 
a second facet surface (see ‘second surface’ surface) connected to the second cut surface; 
a first hybrid fin (left side 40/41/116sd/42; see Fig 14 for detail view) in contact with the first cut surface; and 
a second hybrid fin (right side 40/41/116sd/42; see Fig 14 for detail view) in contact with the second cut surface.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznicek (US 20190131394).

Regarding claim 10. Reznicek discloses A semiconductor device, comprising: 
a first epitaxial source/drain feature 22S having a first surface (top side) and a second surface (right lateral surface); 
a second epitaxial source/drain feature 26S having a third surface (bottom surface) and a fourth surface (right lateral surface), 
wherein the third surface faces the first surface (Fig 7); 
a contact etch stop layer 20 (between 24 and 12R; further, the term ‘etch stop’ is intended use because no specific structure and/or material of the ‘etch stop’ layer is claimed.) form along the second surface and the fourth surface (Fig 7); and 
a dielectric liner 24 formed between the first and second epitaxial source/drain features, 
wherein the dielectric liner is in contact with the first epitaxial source/drain feature on the first surface, with the second epitaxial source/drain feature on the third surface, and with contact etch stop layer (Fig 7).

Allowable Subject Matter
Claims 13-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first source/drain feature is in contact with the second source/drain feature; forming a cut opening between the first and second source/drain features; and filling the cut opening with one or more dielectric materials”.

Claims 2-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a contact etch stop layer in contact with the first facet surface of the first epitaxial source/drain feature”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a self-align mask layer disposed on a fifth surface of the first epitaxial source/drain feature, and the dielectric liner is in contact with the self-aligned mask layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826